Title: Notes on the History of South America, [December 1786]
From: Hamilton, Alexander
To: 



South America

Rob. H of A B 2d P 73—
Christopher Columbus, a subject of Genoa, the first discoverer of America.




                    
                      Idem
                      P. 83–84–86
                    
                  

After Different applications to the Genoese, to the King of Portugal, England & various disappointments he at last undertakes the


95
voyage in the service of Spain & in 1492 set out on his voyage.


102



Idem 111. 112—
Octr. 12. 1492 discovered land—the Island of San Salvador—& afterwards several other Islands.


Idem 132
Febr. 24. 1493. Returns to Europe & arrives at Lisbon. Goes to Spain. Communicates his success to the Court.


Idem 140—
Ferdinand King of Spain obtains from Pope Alexander 6 a grant of all the lands he had discovered or should discover to the Westward of an


Anno. 1493
imaginary line drawn from pole to pole a


Princes Chronology New Engd. Part 1 P. 2—
hundred leagues to the Westward of the Azores. All to the Eastward was given to Portugal. Bull signed at Rome May 4. 1493.


Idem 141 Anno. 1493
Columbus set out on a second Voyage, November 22 arrives again at Hispaniola.


Idem 163 Anno. 1496
Returns again to Spain And


Idem 169. Anno 1498
Undertakes a third Voyage. And


Idem 170—
In the same year discovers the Continent of America.




                    
                      Idem 183.
                      Anno 1499.
                    
                  

Alonso Di Ojeda a private adventurer made a voyage to the same part of the Coast of the Continent—Paria.


Idem 184. 185
Amerigo Vespucci who accompanied Ojeda in this voyage and wrote an account had the address to make himself be considered as the Discoverer of the Continent & gave a name to it—America.




                    
                      Idem 187—
                      Anno. 1500
                    
                  

The Portuguese discover the Coast of the Brazil; Cabral the Discoverer by accident.




                    
                      Idem 196
                      1501
                    
                  

Roderigo De Bastidas discovers all that part of the Continent from Cape De Veda to the Gulf of Darien called Tierra Firmé.




                    
                      Page 235.
                      Anno. 1509
                    
                  

Settlement on the Continent attempted by Ojeda. Ferdinand erects two governments, one extending from Cape De Vela to the Gulf of Darien, the other from that to Cape Gracios a Dios.




                    
                      Page 242
                      Anno 1511
                    
                  

Juan Ponce De Leon discovered Florida.




                    
                      Idem 251.
                      Anno. 1513
                    
                  

Balboa discovers the South sea by a march through the Isthmus of Darien.




                    
                      Idem 298—
                      Anno 1518
                    
                  

Grijalva discovers New Spain.


Collection of Voyages & Travels 2d. Vol. P. 743—
Visits made by French & Spainards to Florida from 1512 to 1542.


